Citation Nr: 1500760	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for inflammatory polyarthritis, and if so, whether service connection is warranted. 

2. Entitlement to service connection for a cervical spine disorder. 

3. Entitlement to service connection for a lumbar spine disorder. 

4. Entitlement to service connection for a right shoulder disorder. 

5. Entitlement to service connection for a left shoulder disorder. 

6. Entitlement to service connection for a right ankle disorder. 

7. Entitlement to service connection for a left ankle disorder. 

8. Entitlement to service connection for a heart disorder, to include costochondritis. 

9. Entitlement to a disability rating in excess of 20 percent for a right knee strain. 

10. Entitlement to a disability rating in excess of 10 percent for right knee arthritis. 

11. Entitlement to an initial disability rating in excess of 10 percent for a left knee disorder, including Baker's cyst. 

12. Entitlement to an initial disability rating in excess of 30 percent for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In the July 2009 rating decision, the RO, in pertinent part, denied reopening the claim for service connection for inflammatory polyarthritis, and denied service connection for disabilities of the cervical and lumbar spine, the bilateral shoulders and ankles and for costochondritis. The RO further granted service connection for a left knee disorder (with an initial 10 percent disability rating, effective October 12, 2007) and for depression (with an initial 30 percent disability rating, effective May 19, 2008), as well as, denied increased ratings for both right knee strain and arthritis.
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal.  

Following the February 2010 statement of the case, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied without a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, in the present case, the Board is remanding the Veteran's claims.  As such, the Veteran is not prejudiced by the Board's review of this evidence.
 
The issues of entitlement to service connection for scleroderma/leg sores and neurobehavioral effects insert issue being referred has been raised by the record in a November 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Veteran requested a videoconference hearing at the RO.  (March 2010 VA Form 9).  The Veteran subsequently withdrew his request for a hearing.  (September 2010 statement).  However, the Veteran has since indicated that he still wants a videoconference hearing.  (October 2011 statement).  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran to appear at the requested videoconference hearing.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




